Case 2:13-cr-20886-BAF-MKM ECF No. 45, PageID.147 Filed 09/29/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 13-CR-20886

vs.                                                           HON. BERNARD A. FRIEDMAN

MANDELL DEMETRI HUNT,

      Defendant.
_____________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 42]. Defendant seeks release from prison and either home confinement or

early release. The government has filed a response in opposition, and defendant has filed a

supplemental brief. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion

without a hearing.

                 Defendant is ineligible for compassionate release under 18 U.S.C. §

3582(c)(1)(A)1 because he has not exhausted his administrative remedies, as he indicates on


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court
                 may not modify a term of imprisonment once it has been imposed
                 except that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
Case 2:13-cr-20886-BAF-MKM ECF No. 45, PageID.148 Filed 09/29/20 Page 2 of 2




page 3 of his supplemental brief.     The law in this circuit is that a defendant seeking

compassionate release must exhaust his administrative remedies before seeking such relief in

court. See United States v. Alam, 960 F.3d 831 (6th Cir. 2020). If, as in the present case,

defendant files a motion for compassionate release before exhausting his administrative

remedies, the Court must “dismiss it without prejudice.” Id. at 836. Accordingly,



              IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.




                                          s/Bernard A. Friedman
                                          BERNARD A. FRIEDMAN
Dated: September 29, 2020                 SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i)    extraordinary and compelling reasons warrant such a
              reduction . . .

                                             2
